Case 2:18-cr-00170-BLW Document 27 Filed 02/26/19

BART M. DAVIS, IDAHO STATE BAR NO. 2696

UNITED STATES ATTORNEY

MICHAEL W. MITCHELL, TEXAS STATE BAR NO. TX24037126
ASSISTANT UNITED STATES ATTORNEY

DISTRICT OF IDAHO

6450 N. MINERAL DRIVE SUITE 210

COEUR D'ALENE, ID 83815

TELEPHONE: (208) 667-6568

FACSIMILE: (208) 667-0814

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF IDAHO
UNITED STATES OF AMERICA,
Plaintiff,
VS.
SUE ANN LARSON,

Defendant.

 

 

Page 1 of 17

Case No. CR-18-0170-N-EJL

RULE 11 PLEA AGREEMENT

Rev. August 2017 (General)

 
Case 2:18-cr-00170-BLW Document 27 Filed 02/26/19 Page 2 of 17

I. GUILTY PLEA

A. Summary of Terms. Pursuant to Federal Rule of Criminal Procedure 11(c)(1)(A)
and (B), the defendant, the attorney for the defendant, and the government! agree that the
defendant will waive indictment by a federal grand jury and plead guilty to counts one and two of
the Superseding Information which charges the defendant with Wire Fraud, in violation of 18
U.S.C. § 1343, and Making and Subscribing a False Return, in violation of 26 U.S.C. § 7206(1),
respectively. The defendant also admits to the forfeiture allegation in the Superseding
Information.

This plea is voluntary and did not result from force, threats, or promises, other than any
promise made in this agreement. Upon acceptance of the defendant’s guilty plea to the
Superseding Information, and the defendant’s full compliance with the other terms of this
agreement, the government, will dismiss, under Federal Rule of Criminal Procedure 11(c)(1)(A),
the Indictment and agree not to bring further charges against the defendant based upon evidence
currently known to the government. “Currently known to the government” is defined as the
material provided to defense counsel within the discovery released in this case. The government
affirms that it has provided discovery for all crimes known to it at this time. Pursuant to Federal
Rules of Criminal Procedure | 1(c)(1)(B), the government also agrees to recommend a sentence
within the sentencing guideline range as calculated by the district court at the time of sentencing.

B. Oath. The defendant will be placed under oath at the plea hearing. The
government may use any statement that the defendant makes under oath against the defendant in a
prosecution for perjury or false statement.

II. WAIVER OF CONSTITUTIONAL RIGHTS AT TRIAL

 

' The word “government” in this Agreement refers to the United States Attorney for the
District of Idaho.

Plea Agreement l Rey. August 2017 (General)

 
Case 2:18-cr-00170-BLW Document 27 Filed 02/26/19 Page 3 of 17

The defendant waives the following rights by pleading guilty pursuant to this agreement:
1) the right to have the charges contained within the Superseding Indictment presented to a
federal grand jury for a finding of probable cause; 2) plead not guilty to the offenses charged
against the defendant and to persist in that plea; 3) the right to a trial by jury, at which the
defendant would be presumed innocent and the burden would be on the government to prove the
defendant’s guilt beyond a reasonable doubt; 4) the right to have the jury agree unanimously that
the defendant was guilty of the offense; 5) the right, at trial, to confront and cross-examine
adverse witnesses; 6) the right to present evidence and to compel the attendance of witnesses; and
7) the right not to testify or present evidence without having that held against the defendant. If
the court accepts the defendant's guilty plea, there will be no trial.
Il. NATURE OF THE CHARGES
A. Elements of the Crime. The elements of the crime of Wire Fraud, 18 U.S.C.
§ 1343, as charged in count one of the Superseding Information, are as follows:
1. The defendant devised a scheme to defraud or to obtain money or property
by materially false or fraudulent pretenses, representations and promises;
2. The defendant acted with the intent to defraud; and
3. That in advancing, furthering, or carrying out the scheme, the defendant
transmitted any writing, signal, or sound by means of a wire, radio, or
television communication in interstate commerce or caused the
transmission of any writing, signal, or sound of some kind by means of a
wire, radio, or television communication in interstate commerce.
The elements of the crime of Making and Subscribing a False Return, 26 U.S.C,

§ 7206(1), as charged in count two of the Superseding Information, are as follows:

Plea Agreement 2 Rev. August 2017 (General)

 
Case 2:18-cr-00170-BLW Document 27 Filed 02/26/19 Page 4 of 17

I. The defendant made and signed a tax return for the year 2014 that she
knew contained false and incorrect information as to a material matter;

2. The return contained a written declaration that it was being signed subject
to the penalties of perjury; and

3. In filing the false tax return, the defendant acted willfully.

B. Factual Basis. If this matter were to proceed to trial, the government and the
defendant agree that the following facts would be proven beyond a reasonable doubt:

Wire Fraud

Beginning in the year 2009, and continuing through on or about February 27, 2018, the
defendant, SUE ANN LARSON, did knowingly devise and participate in a scheme and artifice to
defraud and to obtain money by means of materially false and fraudulent pretenses,
representations, and promises, and by concealment of material facts, in violation of Title 18,
United States Code, Section 1343. More specifically, between 1988 and March 15, 2018,
LARSON was employed as the bookkeeper at Tapley Cabinet Works, Inc., a custom cabinet
business located in Coeur d’Alene, Idaho.

Beginning in 2009, and continuing to February 27, 2018, in the District of Idaho and
elsewhere, LARSON embezzled money from Tapley Cabinet Works by causing money to transfer
from Tapley Cabinet Works’ Umpqua bank account to pay her personal credit cards, without
permission. Indeed, during the period between May 17, 2013, and February 27, 2018, LARSON
transferred $697,252.11, without authority and without lawful purpose. One of these wire
transfers, as alleged in count one, occurred on or about May 14, 2015, in the amount of $9,856.05.
There, LARSON initiated a wire communication from Tapley Cabinet Works’ account at
Umpqua Bank in Coeur d’Alene, Idaho, to her personal credit card account held by Capitol One

Bank. This wire transfer passed from Idaho, through servers located outside the State of Idaho.

Plea Agreement 3 Rev. August 2017 (General)

 
Case 2:18-cr-00170-BLW Document 27 Filed 02/26/19 Page 5 of 17

On November 27, 2017, LARSON was interviewed by a Special Agent with the Internal
Revenue Service. LARSON admitted to embezzling money from Tapley Cabinet Works through
these wire transfers. During another interview months later, LARSON admitted to a Coeur
d’Alene Police Officer that she was embezzling from Tapley Cabinet Works by making these
wire transfers. Bank records for Tapley Cabinet Works and LARSON were obtained. These
bank records reveal that between 2009 and February 27, 2018, LARSON made numerous
transfers from the Tapley Cabinet Works bank account to her personal credit card accounts.

Making and Subscribing a False Return

Between 2012 and 2016, LARSON submitted sworn annual United States Individual Tax
Returns, using Form 1040, to the Internal Revenue Service (IRS), submitting the documents from
Coeur d’Alene, Idaho. During this period, LARSON willfully failed to report, as income, the
money she embezzled from Tapley Cabinet Works.

On May 14, 2015, LARSON sent the IRS a sworn annual United States Individual Tax
Return, using Form 1040. Within that document, LARSON reported $45,772 as her income for
the calendar year 2014. LARSON knew she reported false and incorrect information within this
tax return because she knew she was underreporting her income. LARSON admits that she
underreported her income by $243,158.61 for the calendar year 2014. Underreporting her income

resulted in failure to pay taxes to the IRS in the amount of $45,631.28 in the calendar year 2014.

IV. SENTENCING FACTORS

A. Penalties. A violation of Wire Fraud, 18 U.S.C. § 1343, as charged in count one

of the Superseding Information, is punishable by:

1, a term of imprisonment of not more than twenty years;
2. a term of supervised release of not more than three years;
3, a maximum fine of $250,000, and a special assessment of $100.

Plea Agreement 4 Rev. August 2017 (General)

 
Case 2:18-cr-00170-BLW Document 27 Filed 02/26/19 Page 6 of 17

A violation of Making and Subscribing a False Return, 26 U.S.C. § 7206(1), as charged in

count two of the Superseding Information, is punishable by:

1, a term of imprisonment of not more than three years;
2. a term of supervised release of not more than one year;
3, a maximum fine of $100,000, and a special assessment of $100.
B. Supervised Release. The court may impose a period of supervised release. No

agreement exists as to the length of supervised release.

The law permits the combined prison time and term of supervised release to exceed the
maximum term of incarceration for the crimes to which the defendant is pleading guilty.
Violation of any condition of supervised release may result in further penalties and/or
prosecution.

C. Fines and Costs. The court may impose a fine. No agreement exists as to the
amount of the fine. The court may also order the defendant to pay the costs of imprisonment,
probation, and supervised release.

D. Special Assessment. The defendant will pay the special assessments before
sentencing and will furnish a receipt at sentencing. Payment will be made to:

The United States District Court, Clerk’s Office
Federal Building and United States Courthouse

6450 N. Mineral Drive
Coeur d’ Alene, Idaho 83815.

E. Restitution. In addition to any forfeiture, fine, or costs imposed, the defendant
agrees to pay restitution equal to the loss caused to any victim of the charged offense or scheme
(including but not limited to wire fraud, embezzlement, and making and subscribing a false
return) and pursuant to any applicable statute. The defendant specifically agrees to pay restitution

for the loss suffered by Tapley Cabinet Works, Inc. for the period from 2009 through February

Plea Agreement 5 Rev. August 2017 (General)

 
Case 2:18-cr-00170-BLW Document 27 Filed 02/26/19 Page 7 of 17

27, 2018. The defendant also agrees to pay to the Internal Revenue Service restitution for her
failure to pay taxes on her underreported income for the tax years 2010 through 2016.

The defendant agrees that all monetary penalties imposed by the court, including
restitution, will be due immediately and subject to immediate enforcement by the government.
The defendant agrees that any payment schedule or plan set by the court is merely a minimum
schedule of payments and neither the only method, nor a limitation on the methods, available to
the government to enforce the judgment. The defendant is aware that voluntary payment of
restitution prior to adjudication of guilt is a factor in considering whether the defendant has
accepted responsibility under the United States sentencing guidelines (“USSG”) §3E1.1. The
defendant agrees to liquidate assets not needed for reasonable daily life activities in a
commercially reasonable way, and for fair market value, and pay the proceeds to the Clerk of the
Court in satisfaction of her restitution. The defendant will keep the government informed of the
plans and steps taken to liquidate assets.

F, Forfeiture. The defendant understands that the court will, upon acceptance of the
defendant’s guilty pleas, enter a forfeiture order as part of the defendant’s sentence. The
defendant agrees immediately to forfeit to the government: the property set out in the forfeiture
allegation of the Superseding Information to which the defendant is pleading; the property
described in any filed bill of particulars; and all property and property interests that constitute
proceeds obtained a result of the offense and or property intended for use or used to commit or
facilitate the offense, including, but not limited to, the following:

1. Unrecovered Cash Proceeds and/or Facilitating Property. Any and all sums
that represent unrecovered proceeds of the offense of conviction obtained by the defendant, or

property derived from or traceable to such proceeds, and property the defendant used to facilitate

Plea Agreement 6 Rev. August 2017 (General)

 
Case 2:18-cr-00170-BLW Document 27 Filed 02/26/19 Page 8 of 17

the offense (if facilitation is alleged), but based upon actions of the defendant, the property was
transferred, diminished, comingled, or is otherwise unavailable.

2. Substitute Assets. The defendant agrees to cooperate with the forfeiture of
substitute assets. Pursuant to 21 U.S.C. § 853(p) and other applicable statutes, the government
will seek forfeiture of substitute assets, or “any other property of the defendant” up to the value of
the defendant’s assets subject to forfeiture. The government will do so when the property subject

to forfeiture cannot be forfeited for one or more of the following reasons:

a, the property cannot be located upon the exercise of due diligence;

b. the property has been transferred, sold to, or deposited with a third
person;

C, the property has been placed beyond the jurisdiction of the court;

d. the property has been substantially diminished in value; and/or

e, the property has been commingled with other property that cannot
be subdivided without difficulty.

Forfeiture of substitute assets shall not constitute an alteration in the defendant’s sentence.

The defendant agrees that the forfeitures herein are separate from all other penalties,
including monetary ones, and are also separate from restitution. The defendant agrees to consent
to abandonment proceedings as to forfeitable property herein, and to the entry of orders of
forfeiture for such property, including civil administrative forfeiture, civil judicial forfeiture, or
criminal forfeiture. Finally, the defendant agrees to waive the requirements of Federal Rules of
Criminal Procedure 11(b)(1)(J), 32.2 and 43(a) regarding: (a) notice of the forfeiture in the
charging instrument, (b) advice regarding the forfeiture at the change-of-plea hearing, (c)
announcement of the forfeiture at sentencing, and (d) incorporation of the forfeiture in the
judgment. If this agreement is withdrawn for any reason, the defendant waives the right to
contest all civil and administrative forfeitures that began before the withdrawal.

The defendant agrees to assist fully in the forfeiture of the foregoing assets, and to take all

steps necessary to pass clear title to the forfeited assets to the government. The defendant will

Plea Agreement 7 Rey. August 2017 (General)

 
Case 2:18-cr-00170-BLW Document 27 Filed 02/26/19 Page 9 of 17

thus, for example, execute all documents necessary to transfer such title, assist in bringing any
assets located outside of the United States within the jurisdiction of the United States, take
whatever steps are necessary to ensure that assets subject to forfeiture are not sold, disbursed,
wasted, hidden or otherwise made unavailable for forfeiture, etc. The defendant also agrees to
disclose to the government all transfers or expenditures of money or property occurring on or
after November 27, 2017, in amounts exceeding $8,000, including but not limited to: real estate,
vehicles, investment and bank accounts.

The defendant will not assist any third party in asserting a claim to the forfeited assets in
an ancillary proceeding, related civil forfeiture case, or petition for remission or mitigation of
forfeiture. Further, the defendant will testify truthfully in any such proceeding. The defendant
agrees to waive all challenges, on any grounds, to any forfeiture carried out in accordance with
this agreement.

The defendant agrees that the forfeiture provisions of this agreement will survive the
defendant, notwithstanding the abatement of any underlying criminal conviction after the
execution of this Agreement. The forfeitability of any particular property pursuant to this
agreement shall be determined as if defendant had survived, and that determination shall bind the
defendant’s heirs, successors and assigns until the agreed forfeiture is collected in full. This
includes any agreed money judgment amount. If the crime(s) involved victims, then the
defendant acknowledges and agrees that this agreement to disgorge the defendant’s wrongfully-
obtained criminal proceeds for the benefit of the defendant’s victims is remedial in nature.
Therefore, the defendant intends disgorgement to be completed regardless of any possible future
abatement of defendant’s criminal conviction. The court shall retain jurisdiction to settle any
disputes arising from application of the foregoing forfeiture provisions.

V. UNITED STATES SENTENCING GUIDELINES

Plea Agreement 8 Rev. August 2017 (General)

 
Case 2:18-cr-00170-BLW Document 27 Filed 02/26/19 Page 10 of 17

A. Application of Sentencing Guidelines. The court must consider the USSG in
determining an appropriate sentence under 18 U.S.C. § 3553. The defendant agrees that the court
may consider “relevant conduct” in determining a sentence pursuant to USSG § 1B1.3.

The court is not a party to this agreement. The agreement does not bind the court’s
determination of the USSG range. The court will identify the factors that will determine the
sentencing range under the USSG. While the court may take the defendant’s cooperation, if any,
and the recommendations of the parties into account, the court has complete discretion to impose
any lawful sentence, including the maximum sentence possible.

Recognizing that the court is not bound by this agreement, the parties agree to the
recommendations and requests set forth below.

B. Sentencing Guidelines Recommendations and Requests.

1, Government’s Statements at Sentencing. The government reserves the
right to fully allocute at sentencing regarding any sentencing recommendation and to rely on any
information in support of its recommendation regardless of whether the information is contained
in the plea agreement or the presentence report.

2. Acceptance of Responsibility. If the defendant clearly accepts
responsibility for the offense, the defendant will be entitled to a reduction of two levels in the
combined adjusted offense level, under USSG § 3E1.1(a). The government will move for an
additional one-level reduction in the combined offense level under § 3E1.1(b) if the following
conditions are met: (1) the defendant qualifies for a decrease under § 3E1.1(a); (2) the offense is
level 16 or greater; and (3) the defendant has timely notified authorities of the defendant’s
intention to enter a plea of guilty, thereby permitting the government to avoid preparing for trial
and permitting the court to allocate its resources efficiently. If, before sentence is imposed, the

defendant fails to meet the criteria set out in USSG § 3E1.1, or acts in a manner inconsistent with

Plea Agreement 9 Rev. August 2017 (General)

 
Case 2:18-cr-00170-BLW Document 27 Filed 02/26/19 Page 11 of 17

acceptance of responsibility, the government will withdraw or decline to make such a
recommendation.

3. Amount of Loss: The parties have not agreed to a loss amount, including
the calculation for sentencing guideline purposes. However, the parties agree that the loss amount
will include all embezzlement and wire fraud by LARSON from Tapley Cabinet Works, for the
period between 2009 and February 27, 2018.

4. Downward Departure or Variance Request by Defendant. Unless
otherwise specified in this paragraph, the defendant will not seek a downward departure or
variance under 18 U.S.C. § 3553(a), without first notifying the Government of the defendant's
intent to seek a downward departure and the defendant's reasons and basis therefor, such notice to
be provided not less than 21 days before the date set for sentencing.

VI. WAIVER OF RIGHT TO DIRECT APPEAL AND TO COLLATERAL ATTACK
UNDER 28 U.S.C. § 2255

A. Waiver: In exchange for this agreement, and except as provided in subparagraph
B, the defendant waives any right to appeal or collaterally attack the entry of plea, the conviction,
the entry of judgment, and the sentence, including forfeiture and restitution. The waiver of the
challenge to the conviction includes challenges to the constitutionality of any statute of conviction
and arguments that the admitted conduct does not fall within any statute of conviction.

The defendant acknowledges that this waiver shall result in the dismissal of any direct
appeal or collateral attack the defendant might file seeking to challenge the plea, conviction or
sentence in this case. Further, the filing of such an appeal or collateral attack will breach this
agreement and will allow the government to withdraw from the agreement and take other
remedial action.

If the defendant believes the government has not fulfilled its obligations under this

agreement, the defendant will object at the time of sentencing; further objections are waived.

Plea Agreement 10 Rev. August 2017 (General)
Case 2:18-cr-00170-BLW Document 27 Filed 02/26/19 Page 12 of 17

B. Exceptions:
l. Direct Appeal: Notwithstanding subparagraph A, the defendant shall
retain the right to file one direct appeal if one of the following unusual circumstances occurs:
a. the sentence imposed by the court exceeds the statutory maximum,

b. the court arrived at an advisory USSG range by applying an
upward departure under chapter 5K of the USSG; or

C. the court exercised its discretion under 18 U.S.C. § 3553(a) to
impose a sentence that exceeds the advisory USSG range as
determined by the court.

The defendant understands that the above circumstances occur rarely and that in most
cases this agreement completely waives all appellate rights.

2. Motion Under 28 U.S.C. § 2255: Notwithstanding subparagraph A, the
defendant shall retain the right to file a 28 U.S.C. § 2255 motion alleging ineffective assistance of
counsel.

VII. PROVIDING INFORMATION FOR THE PRESENTENCE REPORT

The defendant agrees to provide material financial and other information requested by a
representative of the United States probation office for use in preparing a presentence report. The
defendant agrees that the United States probation office may share this information with the
government. Failure to execute releases and provide information for the presentence report
violates this agreement and relieves the government of its obligations in this agreement. Such
failure and response by the government will not, however, constitute grounds for withdrawing the
plea of guilty unless the government so requests. Providing materially false information will
subject the defendant to additional penalties, including an enhancement under USSG § 3C1.1.
VIII DISCLOSING FINANCIAL INFORMATION

The defendant agrees to disclose all of the defendant’s assets, property, and sources of
income to the government, including all assets over which the defendant exercises or exercised

Plea Agreement 11 Rev. August 2017 (General)

 
Case 2:18-cr-00170-BLW Document 27 Filed 02/26/19 Page 13 of 17

direct or indirect control including all community property, or in which the defendant has had any
financial interest. The defendant also agrees to cooperate in obtaining any records relating to
ownership of assets when sought by the government and to cooperate fully in the government’s
financial investigation. The defendant agrees truthfully to complete a personal financial statement
within fourteen days from the date the defendant signs this agreement. If the government

provides a financial statement to be completed, the defendant agrees to complete the financial
statement truthfully and accurately within fourteen days from the date the defendant signs this
agreement or the date the financial statement is provided to the defendant or counsel, whichever is
later. The defendant agrees to provide updates with any material changes in circumstances, as
described in 18 U.S.C. § 3664(k) within seven days of the event giving rise to the changed
circumstances. The failure timely and accurately to complete, sign, and update the financial
statements as required herein, may constitute failure to accept responsibility under USSG § 3E1.1,
as well as other things. Also, failure of the defendant to fully cooperate in good faith in the
government’s financial investigation (which includes disclosing all information regarding all
property and income) is grounds for the government to withdraw from this agreement.

The defendant authorizes the government: (a) to obtain a credit report on the defendant,
(b) to inspect and copy all financial documents and information held by the United States
probation office; and (c) to obtain financial records related to the defendant.

Before sentencing, defendant agrees not to dissipate any assets without the consent of both
the government’s financial litigation unit and the asset forfeiture unit. If any assets are sold, any
sale proceeds received from sale of assets will be deposited with the clerk and, upon sentencing,
paid toward any monetary penalties due as ordered in the judgment.

IX. NORIGHT TO WITHDRAW PLEA

Plea Agreement 12 Rev. August 2017 (General)

 
Case 2:18-cr-00170-BLW Document 27 Filed 02/26/19 Page 14 of 17

The defendant understands that the court may not follow the recommendations or requests
made by the parties at the time of sentencing. The defendant cannot withdraw from this
agreement or the guilty plea, regardless of the court’s actions.

X. CONSEQUENCES OF VIOLATING AGREEMENT

A. Government’s Options. If the defendant fails to keep any promise in this
agreement or commits a new crime, the government is relieved of any obligation: 1) to make a
sentencing recommendation consistent with the terms promised in this agreement; and 2) not to
prosecute the defendant on other charges, including charges not pursued due to this agreement.
Such charges may be brought without prior notice. In addition, if the government determines
after sentence is imposed that the defendant’s breach of the agreement warrants further
prosecution, the government may choose between letting the conviction(s) under this agreement
stand or vacating such conviction(s) so that such charge(s) may be re-prosecuted. Ifthe
government determines that a breach warrants prosecution before sentencing, it may withdraw
from the agreement in its entirety.

The government’s election to pursue any of the above options cannot be a basis for the
defendant to withdraw the guilty plea(s) made pursuant to this agreement.

B. Defendant’s Waiver of Rights. If the defendant fails to keep any promise made
in this agreement, the defendant gives up the right not to be placed twice in jeopardy for the
offense(s) to which the defendant entered a plea of guilty or which were dismissed under this
agreement. In addition, for any charge that is brought as a result of the defendant’s failure to keep
this agreement, the defendant gives up: (1) any right under the Constitution and laws of the
United States to be charged or tried in a more speedy manner; and (2) the right to be charged

within the applicable statute of limitations period if the statute of limitations has expired.

Plea Agreement 13 Rey. August 2017 (General)

 
Case 2:18-cr-00170-BLW Document 27 Filed 02/26/19 Page 15 of 17

Furthermore, if the defendant does not enter an acceptable plea, the government will move
to continue the trial now set to allow the government adequate time to prepare. The defendant
agrees not to contest such a continuance, and agrees that the resulting delay would be excludable
time under 18 U.S.C. § 3161(h).

XI. MISCELLANEOUS

A. No Other Terms. This agreement is the complete understanding between the
parties, and no other promises have been made by the government to the defendant or to the
attorney for the defendant. This agreement does not prevent any governmental agency from
pursuing civil or administrative actions against the defendant or any property. Unless an |
exception to this paragraph is explicitly set forth elsewhere in this document, this agreement does
not bind or obligate governmental entities other than that specified as the government in this
agreement (i.e., the United States Attorney’s Office for the District of Idaho). The government
will bring the defendant’s cooperation and pleas to the attention of other prosecuting authorities at
the request of the defendant or defense counsel.

B. Plea Agreement Acceptance Deadline. This plea offer is explicitly conditioned

rc
on the defendant's notification of acceptance of this agreement no later than 5:00 p.m. on Janeary

ale we

we YB, 2019.

C, Risk of Removal from the United States. The defendant recognizes that
pleading guilty may have consequences with respect to the defendant’s immigration status if the
defendant is not a citizen of the United States. Under federal law, a broad range of crimes are
removable offenses, including the offense to which the defendant is pleading guilty. Removal
and other immigration consequences are the subject of a separate proceeding, however. While

arguments may be made in such a proceeding, it is virtually certain that defendant will be

Plea Agreement 14 Rev. August 2017 (General)

 
Case 2:18-cr-00170-BLW Document 27 Filed 02/26/19 Page 16 of 17

removed from the United States. The defendant nevertheless affirms that the defendant wants to
plead guilty.
XII. UNITED STATES’ APPROVAL

I have reviewed this matter and the agreement. This agreement constitutes a formal plea
offer from the government. Any oral discussions with the defendant and defense counsel about a
plea do not constitute a plea offer. Any written offer or agreement made before this agreement is
no longer a valid offer by the government and is rescinded. I agree on behalf of the United States
that the terms and conditions set forth above are appropriate and are in the best interests of justice.

BART M. DAVIS
UNITED STATES ATTORNEY
By:

wel W. MITCHELL Date 2

Me ant United States Attorney

 

 

XIII. ACCEPTANCE BY DEFENDANT AND COUNSEL

I have read and carefully reviewed every part of this agreement with my attorney. I
understand the agreement and its effect upon my potential sentence. Furthermore, I have
discussed all of my rights with my attorney and I understand those rights. No other promises or
inducements have been made to me, directly or indirectly, by any agent of the government,
including any Assistant United States Attorney, concerning the plea to be entered in this case. I
understand that this agreement constitutes a formal plea offer from the government. Any oral
discussions between the government and me or my counsel about a plea do not constitute a plea
offer. Any written offer or agreement made before this agreement is no longer a valid offer by the
government and is rescinded. In addition, no one has threatened or coerced me to do, or to refrain

from doing, anything in connection with this case, including enter a guilty plea. I understand that,

Plea Agreement 15 Rev. August 2017 (General)

 
Case 2:18-cr-00170-BLW Document 27 Filed 02/26/19 Page 17 of 17

if | am not a citizen or naturalized citizen of the United States, by pleading guilty in this case it is
virtually certain that I will be removed from the United States. I am satisfied with my attorney’s
advice and representation in this case.

A a fara lau [19

SUE ANN LARSON Date
Defendant

 

I have read this agreement and have discussed the contents of the agreement with my
client. The agreement accurately sets forth the entirety of the agreement. I have conveyed all
written offers from the government to the defendant pursuant to Missouri v. Frye, 132 S. Ct.
1399, 1408-09 (2012). I understand that this agreement constitutes a formal plea offer from the
government. Any oral discussions between the government and me or my client about a plea do
not constitute a plea offer. Any written offer or agreement made before this agreement is no
longer a valid offer by the government and is rescinded. I have discussed with my client the fact
that if my client is not a citizen or naturalized citizen of the United States, by pleading guilty in
this case, it is virtually certain that my client will be removed from the United States. I concur in

my client’s decision to plead guilty as set forth above.

 

 

7 YO
UE YA J we : /
“ “ “? é
L oer, i“ / el 4 of G f if 7
COLIN GORMAN PRINCE Dateo —/

i

Attorney for the defendant

Plea Agreement 16 Rey. August 2017 (General)

 
